DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
The Amendment filed on 8/31/2021 has been entered. Claims 15 and 20 have been amended and claims 1-20 are pending in the application. 

Examiner Change
MPEP 704.01  - PREVIOUS EXAMINER’S SEARCH
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“When an examiner is assigned to act on an application which has received one or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the mere hope of finding something. See MPEP § 719.05.”
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 8/31/2021, with respect to the rejection of Claims 1-14 under 35 U.S.C. 103 have been fully considered but are respectfully found to be not persuasive.  The rejection of Claims 1-14 under 35 U.S.C. 103 has been maintained. 
Decrementing a retry counter does modify the retry logic. Clearly, pre and post decrement of the counter will cause the retry code to execute differently (pre and post decrement). On page 10 of the arguments, Applicant seeks to distinguish the invention from a counter using ¶ [0080] of the originally-filed specification. Examiner sees the distinction, but examiners cannot import limitations from the specification into the claims. Examiner recommends rolling up Claims 3 AND 4 into Claim 1 to overcome the rejection and lead to allowance, subject to final double-patenting and interference searches after Applicant responds.
Applicant’s amendments filed 8/31/2021, with respect to the rejection of Claims 15-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claims 15-20 under 35 U.S.C. 103 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims: 1-3, 5, 9-11, & 14:

Claims 1-3, 5, 9-11, and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sengupta et al. (US 20160316028), hereafter referred Sengupta, and further in view of Pitts (US 20180048733), hereafter Pitts.
Regarding claim 1, Sengupta discloses a method ([0092] see method, also see Fig. 5), comprising: 
receiving, by a computer device ([0043] see the system management module, which includes the circuit breaker module, where the modules are executed on a server 712 adapted to run services/apps that provide SAO system processing (see para. 0106 and Fig. 6)], a request from an upstream service in a microservices architecture ([0051] see tracked request, [0036] see first SOA application as an upstream service endpoint), wherein the computer device runs a downstream service in the microservices architecture ([0036] see downstream reference endpoint, [0037] see system 100, which includes a plurality of upstream and downstream service providers); 
sending, by the computer device, a request to an additional downstream service ([0044] where the selective inhibiting of failure impacted traffic allows traffic of other upstream and downstream providers to be processed, where the traffic of the uninhibited providers corresponds to the request to the additional downstream service); 
performing, by the computer device, retry attempts of the request to the additional downstream service in accordance with the modified retry logic ([0044] where the traffic of the uninhibited providers corresponds to the request to the additional downstream service, [0076] where a trickle feed timer is configured by the automatic resumption/suspension modules located within the system management module (see Fig. 1), located on the server 712 with a retry rate value to process traffic (i.e., request) to send to the downstream service); and 
sending, by the computer device, a response to the upstream service within a response time defined by the metadata ([0068] see responses sent to requests from upstream providers, and [0051] see a time value associated with the failure, and see the tracked request metadata of the failure generating service providers).
However, Sangupta does not explicitly disclose wherein metadata is in the request; and modifying, by the computer device, retry logic of the downstream service.
However, Pitts, which is analogous art to Sangupta because each reference discloses processing and tracking a plurality of upstream and downstream requests and responses, does disclose wherein metadata is in the request (Pitts [0175] see flush request from upstream node, where the modified file data/metadata is received in the request); 
modifying, by the computer device, retry logic of the downstream service (Pitts [0185], see decrementing a retry count, where the decrementing corresponds to modifying retry logic).
Sengupta and Pitts (hereafter Sengupta-Pitts) are analogous art because each reference discloses processing and tracking a plurality of upstream and downstream requests and responses.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Sengupta system of suspending and resuming service requests between upstream and downstream microservices with the decrementing retry count feature of the Pitts system. The motivation to combine would be to maintain the highest levels of file consistency, as taught by Pitts ([0172]). 

Regarding claim 2, the combination of Sengupta-Pitts discloses the features of claim 1, as discussed above. Sengupta further discloses wherein the downstream service is associated with a circuit breaker that defines time intervals between retry attempts ([0053] see circuit breaker module, specific to a downstream provider, [0078] see retry rate value, which corresponds to retry intervals between retry attempts).
However, Sengupta does not explicitly disclose defining a number of retry attempts.
However, Pitts, which is analogous art to Sangupta because each reference discloses processing and tracking a plurality of upstream and downstream requests and responses, does disclose defining a number of retry attempts (Pitts [0185], see decrementing a retry count, where the decrementing corresponds to defining a number of retry attempts).
Sengupta and Pitts (hereafter Sengupta-Pitts) are analogous art because each reference discloses processing and tracking a plurality of upstream and downstream requests and responses.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Sengupta system of suspending and resuming service requests between upstream and downstream microservices with the decrementing retry count feature of the Pitts system. The motivation to combine would be to maintain the highest levels of file consistency, as taught by Pitts ([0172]). 

Regarding claim 3, the combination of Sengupta-Pitts discloses the features of claim 2, as discussed above. 
However, Sengupta does not explicitly disclose wherein the modifying the retry logic comprises reducing the number of retry attempts.
However, Pitts, which is analogous art to Sangupta because each reference discloses processing and tracking a plurality of upstream and downstream requests and responses, does disclose wherein the modifying the retry logic comprises reducing the number of retry attempts (Pitts [0185], see decrementing a retry count, where the decrementing corresponds to modifying retry logic).
Sengupta and Pitts (hereafter Sengupta-Pitts) are analogous art because each reference discloses processing and tracking a plurality of upstream and downstream requests and responses.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Sengupta system of suspending and resuming service requests between upstream and downstream microservices with the decrementing retry count feature of the Pitts system. The motivation to combine would be to maintain the highest levels of file consistency, as taught by Pitts ([0172]). 

Regarding claim 5, the combination of Sengupta-Pitts discloses the features of claim 2, as discussed above. However, Sengupta does not explicitly disclose wherein the modifying is based only on the metadata.
However, Pitts, which is analogous art to Sangupta because each reference discloses processing and tracking a plurality of upstream and downstream requests and responses, does disclose wherein the modifying is based only on the metadata (Pitts [0145] where the most written metadata, such as policies for handling a file/files can be changed instantly throughout the network, [0175], where modified file data/metadata is received, such as in a flush request).
Sengupta and Pitts (hereafter Sengupta-Pitts) are analogous art because each reference discloses processing and tracking a plurality of upstream and downstream requests and responses.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Sengupta system of suspending and resuming service requests between upstream and downstream microservices with the decrementing retry count feature of the Pitts system. The motivation to combine would be to maintain the highest levels of file consistency, as taught by Pitts ([0172]). 

Regarding claim 9, the combination of Sengupta-Pitts discloses the features of claim 1, as discussed above. Sengupta further discloses wherein a service provider at least one of creates, maintains, deploys and supports the computer device ([0106] see the server 712 being used for the services provided by the components (see Fig. 6).

Regarding claim 10, the combination of Sengupta-Pitts discloses the features of claim 1, as discussed above. Sengupta further discloses wherein the response sent to the upstream service is one of a valid response and an error message ([0068] see refusal to accept a request, which corresponds with the error message, [0049] see failure response message, and [0145] message sent that requested service is ready).

Regarding claim 11, the combination of Sengupta-Pitts discloses the features of claim 1, as discussed above. Sengupta further discloses wherein: 
the upstream service is running on a first HTTP server ([0037] see web services); 
the computer device is a second HTTP server ([0114] server 712 may run as an HTTP server); and 
the additional downstream service is running on a third HTTP server ([0037] see web services); and 
the upstream service, the downstream service, and the additional downstream service communicate via HTTP protocol ([0037] see web services, and [0114] server 712 may run as an HTTP server).

Regarding claim 14, the combination of Sengupta-Pitts discloses the features of claim 1, as discussed above. Sengupta further discloses wherein the computer device includes software provided as a service in a cloud environment ([0106] see SAAS and cloud service, and Fig. 7, see cloud services/environment).


Claims: 4 and 8:

Claims 4 and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sengupta et al. (US 20160316028), and Pitts (US 20180048733), hereafter Sengupta-Pitts, and further in view of Bazar et al. (US 20150134846), hereafter Bazar.
Regarding claim 4, the combination of Sengupta-Pitts discloses the features of claim 2, as discussed above. However, Sengupta-Pitts does not explicitly disclose wherein the modifying the retry logic comprises reducing at least one of the time intervals between retry attempts.
However, Bazar, which is analogous to Sengupta-Pitts as each reference discloses systems to determine and implement retry attempts and intervals, does disclose wherein the modifying the retry logic comprises reducing at least one of the time intervals between retry attempts (Bazar [0036] where retry back off interval is to be decreased).
Sengupta-Pitts and Bazar (hereafter Sengupta-Pitts-Bazar) are analogous art because each reference discloses determining and implementing retry attempts and intervals.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Sengupta-Pitts system of suspending and resuming service requests between upstream and downstream microservices with the modification of the retry interval/rate feature of the Bazar system. The motivation to combine would be to minimize the bandwidth consumption often associated with blink retries, as taught by Bazar ([0004]). 

Regarding claim 8, the combination of Sengupta-Pitts discloses the features of claim 2, as discussed above. However, Sengupta-Pitts does not explicitly disclose wherein the modifying comprises: determining that a sum total of the time intervals defined by the circuit breaker exceeds the response time defined by the metadata; and changing a value of each of the time intervals such that a sum total of the time intervals, after the changing, is less than the response time defined by the metadata.
However, Bazar, which is analogous to Sengupta-Pitts as each reference discloses systems to determine and implement retry attempts and intervals, does disclose wherein the modifying comprises: 
determining that a sum total of the time intervals defined by the circuit breaker exceeds the response time defined by the metadata (Bazar [0036] see predetermined threshold, which corresponds with response time, and see base retry back off interval, which corresponds to the defined time intervals); and 
changing a value of each of the time intervals such that a sum total of the time intervals, after the changing, is less than the response time defined by the metadata (Bazar [0036] where retry back off interval is to be decreased, thereby reducing the response time).
Sengupta-Pitts and Bazar (hereafter Sengupta-Pitts-Bazar) are analogous art because each reference discloses determining and implementing retry attempts and intervals.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Sengupta-Pitts system of suspending and resuming service requests between upstream and downstream microservices with the modification of the retry interval/rate feature of the Bazar system. The motivation to combine would be to minimize the bandwidth consumption often associated with blink retries, as taught by Bazar ([0004]). 

Claims: 6, 7, 12, and 13:

Claims 6, 7, 12, and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sengupta et al. (US 20160316028), and Pitts (US 20180048733), hereafter Sengupta-Pitts, and further in view of Nigam et al. (US 2020045131), hereafter Nigam.
Regarding claim 6, the combination of Sengupta-Pitts discloses the features of claim 2, as discussed above. However, Sengupta-Pitts does not explicitly disclose wherein the modifying is based on a combination of the metadata and historical data.
However, Nigam, which is analogous to Sengupta-Pitts as each reference discloses systems to determine and implement retry attempts and intervals, does disclose wherein the modifying is based on a combination of the metadata and historical data (Nigam [0106] see the path instruction in the request, which corresponds to metadata, and the historical data used to determine if another path or retry attempt message should be sent, and [0103] where corrective action is taken by sending instructions to the client on how to retry the request (different time or different endpoint location).
Sengupta-Pitts and Gupta (hereafter Sengupta-Pitts-Nigam) are analogous art because each reference discloses processing and tracking a plurality of upstream and downstream microservices requests and responses.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Sengupta-Gupta system of suspending and resuming service requests between upstream and downstream microservices with the modification of the retry interval/rate feature of the Nigam system. The motivation to combine would be to provide more granular control of routing traffic, as taught by Nigam ([0012]). 

Regarding claim 7, the combination of Sengupta-Pitts discloses the features of claim 6, as discussed above. However, Sengupta-Pitts does not explicitly disclose wherein the historical data comprises at least one selected from the group consisting of: processing time; network latency; and likelihood of failure.
However, Nigam, which is analogous to Sengupta-Pitts as each reference discloses systems to determine and implement retry attempts and intervals, does disclose wherein the historical data comprises at least one selected from the group consisting of: processing time; network latency; and likelihood of failure (Nigam [0106] where information may be provided on a specified path being overused (i.e., likelihood of failure), and [0121] where information is used to avoid errors being received (i.e., likelihood of failure)).
Sengupta-Pitts and Gupta (hereafter Sengupta-Pitts-Nigam) are analogous art because each reference discloses processing and tracking a plurality of upstream and downstream microservices requests and responses.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Sengupta-Gupta system of suspending and resuming service requests between upstream and downstream microservices with the modification of the retry interval/rate feature of the Nigam system. The motivation to combine would be to provide more granular control of routing traffic, as taught by Nigam ([0012]). 

Regarding claim 12, the combination of Sengupta-Pitts discloses the features of claim 11, as discussed above. However, Sengupta-Pitts does not explicitly disclose wherein the upstream service, the downstream service, and the additional downstream service communicate via application program interface (API).
However, Nigam, which is analogous to Sengupta-Pitts as each reference discloses systems to determine and implement retry attempts and intervals, does disclose wherein the upstream service, the downstream service, and the additional downstream service communicate via application program interface (API) (Nigam [0066] see the API and accompanying microservices).
Sengupta-Pitts and Gupta (hereafter Sengupta-Pitts-Nigam) are analogous art because each reference discloses processing and tracking a plurality of upstream and downstream microservices requests and responses.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Sengupta-Gupta system of suspending and resuming service requests between upstream and downstream microservices with the modification of the retry interval/rate feature of the Nigam system. The motivation to combine would be to provide more granular control of routing traffic, as taught by Nigam ([0012]). 

Regarding claim 13, the combination of Sengupta-Pitts discloses the features of claim 11, as discussed above. However, Sengupta-Pitts does not explicitly disclose wherein the upstream service, the downstream service, and the additional downstream service communicate via RESTful application program interface (API).
However, Nigam, which is analogous to Sengupta-Pitts as each reference discloses systems to determine and implement retry attempts and intervals, does disclose wherein the upstream service, the downstream service, and the additional downstream service communicate via RESTful application program interface (API) (Nigam [0012] see the RESTful API).
Sengupta-Pitts and Gupta (hereafter Sengupta-Pitts-Nigam) are analogous art because each reference discloses processing and tracking a plurality of upstream and downstream microservices requests and responses.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Sengupta-Gupta system of suspending and resuming service requests between upstream and downstream microservices with the modification of the retry interval/rate feature of the Nigam system. The motivation to combine would be to provide more granular control of routing traffic, as taught by Nigam ([0012]). 

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner recommends rolling up Claims 3 and 4 into Claim 1 to reach allowance on Claims 1, 2 and 5-14.



Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/            Primary Examiner, Art Unit 2456